Chief Justice Robertson
delivered the Opinion of the Court.
Sharp proceeded against Haney, by warrant, for the penalty denounced by an act of Congress (Session Jlcts of 1830, page 34,) for a refusal to give to the marshal a list of his family, when required to do so, for completing the fifth census. Having failed in the country, he appealed to the circuit court, where he obtained a judgment against Haney for twenty dollars and costs.
Haney insists that the circuit court had no jurisdiction of the case ; — and that is the opinion of this court.
Every government has an exclusive right to enforce its own penal laws; and had Congress possessed the power of conferring jurisdiction upon the state courts in.penal cases, it has not attempted to do so in the class of cases of which this is one.
The courts of this state, deriving their jurisdiction, as they do, from the authority of the state, cannot take cognizance of a penal case arising under an act of Congress, unless some law of this commonwealth had given the right to do so, and the general government had, by an act of Congress, also consented. In such a case as this, no tribunal of the state has an inherent or concurrent jurisdiction; and therefore, without such co-operative legislation as that just suggested, the jurisdiction of the courts of the federal government must necessarily be exclusive. And whether any legislation could confer jurisdiction, in such cases, on state courts, depends on tire proper construction of the federal and state constitutions, which we will not now consider, as there has been no legislation on the subject.
But as the “ jurisdiction of this court is, by law, restricted to cases in which the inferior courts have cognizance,” *4431 Dig. 381 — therefore, asno inferior court of this state had cognizance over this case, the writ of error will not lie to this count. See Beasley vs. Sims, 4 Bibb, 268.
Wherefore, as neither the justice of the peace, nor the circuit court had jurisdiction, and this court, therefore, has none, the writ of error must be quashed without any judgment for costs.